Summary Prospectus Supplement January 29, 2016 Putnam AMT–Free Municipal Fund Summary Prospectus dated November 30, 2015 Putnam Arizona Tax Exempt Income Fund Summary Prospectus dated September 30, 2015 Putnam Intermediate-Term Municipal Income Fund Summary Prospectus dated March 30, 2015 Putnam Massachusetts Tax Exempt Income Fund Summary Prospectus dated September 30, 2015 Putnam Michigan Tax Exempt Income Fund Summary Prospectus dated September 30, 2015 Putnam Minnesota Tax Exempt Income Fund Summary Prospectus dated September 30, 2015 Putnam New Jersey Tax Exempt Income Fund Summary Prospectus dated September 30, 2015 Putnam New York Tax Exempt Income Fund Summary Prospectus dated March 30, 2015 Putnam Ohio Tax Exempt Income Fund Summary Prospectus dated September 30, 2015 Putnam Pennsylvania Tax Exempt Income Fund Summary Prospectus dated September 30, 2015 Putnam Short-Term Municipal Income Fund Summary Prospectus dated March 30, 2015 Putnam Tax-Free High Yield Fund Summary Prospectus dated November 30, 2015 The section Your fund’s management is supplemented to reflect that each fund’s portfolio managers are now Thalia Meehan and Paul Drury. 298987 1/16
